DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 12 December 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Vainstein U.S. Patent NO. 6,889,210 B1.  Vainstein is directed to techniques for reorganizing security levels without implicating accessibility to secured files classified in accordance to one of the security levels [abstract].  Vainstein teaches defining, by the user device, a multi-tiered security zone within a user device file system utilized by the memory, wherein the multi-tiered security zone comprises a plurality of security tiers (i.e. tiers such as “top secret”, “secret” and “level N”) [column 9, lines 1-29].  Vainstein teaches dropping security levels [column 13 line 65 to column 14 line 7].  However, the prior art does not disclose, teach or fairly suggest the limitations of “defining, by a user device comprising a processor and a memory, a security de-escalation rule”, “identifying, by the user device, data associated with a second security tier of the plurality of security tiers for de-escalation in accordance with the security de-escalation rule” and “de-escalating, by the user device, the data associated with the second security tier to generate de-escalated data by storing, by the user device, the data identified for de-escalation in a first security tier of the plurality of security tiers, wherein the first security tier is less secure than the second security tier”, as recited in independent claims 1, 8 and 15. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Kung US 2003/0196108 A1 directed to providing multilevel security for a data object requested by a workstation user includes providing a security label for the data object, associating security rules including a security clearance level for the data object with the security label, binding the security label to the data object, validating the correctness of the security label, associating the user’s security clearance level with at least one user certificate, verifying the at least one user certificate, and determining whether the user has clearance to receive the requested data [abstract].
B.  Krajna et al US 2011/0162050 A1 directed to secured networks, and more particularly to providing updated and revised documents to devices within the secured network without having to change security settings within the network [0003].
C.  Patwardhan et al U.S. Patent No. 8,984,027 B1 directed to migrating files to tiered storage systems [abstract].
D.  Kenrich et al U.S. Patent No. 7,555,558 B1 directed to improved techniques for transferring files through a multitier computing environment [abstract].
E.  Cismas et al US 2017/0171152 A1 directed to multi-tier platform that provides security at a perimeter of a computer system [0001].
F.  Herrell et al US 2017/0329998 A1 directed to a security framework for a multi-tenant, multi-tier computer system [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492